NOTICE  OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 07/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10985750  has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
          In the claims:
43. (Currently Amended) A nanosecond pulser comprising:
an energy storage capacitor; 
one or more switch circuits coupled with the fast capacitor, each of the one or more switch circuits comprising: 
one or more solid state switches;
a snubber resistor;
a snubber capacitor; and
a snubber diode;
a transformer comprising:
two or more transformer cores; 
a first primary winding wound at least partially around a portion of the two or more transformer cores, each of the one or more switch circuits are coupled with at least a portion of the first primary winding; and
a secondary winding wound at least partially around a portion of the two or more transformer cores; and 
an output electrically coupled with the secondary winding that outputs electrical pulses having a peak voltage greater than about 1 kilovolt and a rise time of less than 150 nanoseconds.
Allowable Subject Matter
Claims 22-27 and 29-43 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 22 and 43 are allowed because the prior art of record does not disclose nor render obvious wherein the first primary winding comprises a plurality of primary windings wound at least partially around a portion of the transformer core, and wherein each of the one or more switch circuits are coupled with a subset of the primary windings as cited with the rest of the claimed limitations.
Claim 32 is allowed because the prior art of record does not disclose nor render obvious wherein a second switch circuit electrically coupled with the energy storage capacitor, the second switch circuit comprising: a second solid state switch; a second snubber resistor electrically coupled with the first solid state switch a second snubber capacitor electrically coupled with the first solid state switch; and a second snubber diode electrically coupled with the first solid state switch; a second primary winding electrically coupled with the second switch circuit and wrapped at least partially around the transformer core; a secondary winding wrapped around the transformer core; and an output coupled with the secondary winding as cited with the rest of the claimed limitations.
Dependent claims 23-27, 29-31 and 33-42 are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842